Case 1:20-cv-03178-LJL Document 39-4 Filed 05/20/20 Page 1of 4

EXHIBIT U
—— Case 1:20-cv-03178-LJL Docum@Af3ss“4 "EN8YG5/20/20 Page 2 of 4

i . Gmail Andrew Delaney <jdelaneyandrew@gmail.com>

Fwd: Termination
Andrew Delaney <35ayala@gmail.com> Mon, Mar 23, 2020 at 2:27 PM
To: Andrew Delaney <jdelaneyandrew@gmail.com>

anne Forwarded message ---------

From: Andrew Delaney <35ayala@gmail.com>

Date: Wed, Mar 18, 2020 at 6:22 AM

Subject: Re: Termination

To: Posada, Michael <Michael.Posada@wilmerhale.com>

Cc: <susan.murley@wilmerhale.com>, <robert.novick@wilmerhale.cam>, <michael.bongiorno@wilmerhale.com>,
<mark.borden@wilmerhale.com>, <danielle.conley@wilmerhale.com>, <lia.dermarderosian@wilmerhale.com>,
<jamie.gorelick@wilmerhale.com>, <robert.gunther@wilmerhale.com=>, <ronald.machen@wilmerhale.com>,
<william.mclucas@wilmerhale.com>, <elizabeth.mitchell@wilmerhale.com>, <lisa.pirozzolo@wilmerhale.com=>,
<mark.selwyn@wilmerhale.com>, <noward.shapiro@wilmerhale.com>, <steven.singer@wilmerhale.com>,
<don.steinberg@wilmerhale.com>

Dear Michael: Thank you for your email. | am not doing well which was the reason for my email to you in the first place
which your response did not resolve. There is no question that | was already terminated yesterday in retaliation for my
complaint about the coronavirus conditions. On March 10, 2020 at 9:52 AM, Joy (the Thai document reviewer who was
asked to act as project manager in this case) informed all Thai reviewers including me that Wilmer Hale had stated that
the project would continue until the end of May. On Tuesday March 17, 2020 at 11:27 AM | emailed you & Hire Counsel
management to complain about the working conditions in the New York office, specifically that at least three people there
were coming to work with flu-like symptoms. At 1:02 PM | received an email from you at work stating "we are actively
working on possible solutions." You said "With respect to pay for those who stay home, you will need to reach out to Hire
Counsel on that issue, as your contracts are with Hire Counsel. | will remain in contact with Joy [who was also
terminated], as should you all, and we will keep everyone updated once we have figured out the safest way to proceed for
all parties." Seven minutes later | received the below email from Denise Asnes of Hire Counsel addressed to "Team" (&
copied to their HR person, Patti Ayala, whose emails | criticized), which stated that the "project is effectively ending" &
ordering me to leave the NYC office immediately. She also said | would only be paid for the day. In my experience, there
is no way this could have been done except on instructions from Wilmer Hale & Toyota. | was clearly terminated from the
project & this was in retaliation for my complaint approximately 90 minutes earlier. While your below email says "This
contract attorney review project has been suspended while we evaluate those options", my understanding is that the
four-member Hire Counsel London Thai document review team was not similarly terminated. For you to now say that
you did not know about this, while then going on to say about how you are going to continue to work with Hire Counsel
("We'll be speaking with Hire Counsel, and they will be in touch with you about next steps"), is not credible. Hire
Counsel's email refers to your firm & what you have or have not "authorized". This is illegal retaliation for my complaint
in violation of whistleblower policies, an attempt to avoid paying me, & is continuing to shift the cost of your & the
client's (Toyota's) compliance ("evaluation of possible solutions") on me as an employee. This mistreatment of workers
reflects very poorly on both Wilmer Hale & Toyota. Your, your client's, & your agent's "solution" to the coronavirus
crisis was to fire an employee who was still coming into work without advanced notice or pay, & instructing me to
gather my personal belongings & to leave the office immediately, which | did. | have copied your management
committee herewith.

Thank you,

Andrew Delaney, Esq.

PS

Denise Asnes <dasnes@hirecounsel.cam> Tue, Mar 17, 1:10 PM (16 hours ago) if &)

https://mail.goog!e.com/mail/u/07ik=678b50(6d7 &view=pt&search=all&permmsgid=msg-f%3A 1661984232 117757813&simpl=msg-f%3A16619842321,.. 1/3
laa Case 1:20-cv-03178-LJL Documéhf'3d"4 "FI8Y%5/20/20 Page 3 of 4

to Andrew, Patti

Team,

We understand and appreciate everyone's concerns regarding the work environment and well-being of those around you.
Most importantly, we understand the need for an immediate response regarding remote work. At this time, the client is
electing to suspend work on the case in NYC effective immediately. Please note that remote work has not been
authorized for this project, as of now. If a decision to re-start the project in NYC is made, we will contact you - directly.

We are requesting all team members to gather their belongings and depart the facility in an orderly fashion and exit our
environment since the project is effectively ending. You will be compensated for your time today. We will continue to
monitor the efforts of Congress in helping to off-set the impact of lost work.

We appreciate your efforts and will be back in touch.
Best,

Denise Asnes

Senior Managing Director, National Fulfillment
Hire Counsel

1500 Market Street

12th Floor, East Tower

Philadelphia, PA 19102

215.279.5945 Main

215.279.5942 Direct
dasnes@hirecounsel.com
https://www.linkedin.com/in/denise-asnes-494 1992
Hire Counsel | LinkedIn | Twitter | Facebook

On Tue, Mar 17, 2020 at 10:33 PM Posada, Michael <Michael.Posada@wilmerhale.com> wrote:

Hi Andy,

| am sorry to hear this, and | hope you and your family are staying healthy during this time. | am not aware of the terms

of your contract attorney engagement with Hire Counsel, but | can assure you that we did not request that you or your
colleagues be terminated. As you can imagine, in light of the challenges created by the coronavirus, we are looking at
options for many of our clients under these unique circumstances, which appear to be changing by the day. This
contract attorney review project has been suspended while we evaluate those options. We'll be speaking with Hire
Counsel, and they will be in touch with you about next steps. We appreciate your patience.

Michael Posada | WilmerHale
+1 202 663 6473 (t)

From: Andrew Delaney <35ayala@gmail.com> Qe)
Sent: Tuesday, March 17, 2020 3:26 PM

To: Posada, Michael <Michae!l.Posada@wilmerhale.com>; Zarrabi, Sarah <Sarah.Zarrabi@wilmerhale.com>

Cc: Murley, Susan <Susan.Murley@wilmerhale.com>; Novick, Robert <Robert.Novick@wilmerhale.com>; Bongiorno,
Michael <Michael.Bongiorno@wilmerhale.com>; Borden, Mark <Mark.Borden@wilmerhale.com>; Conley, Danielle
<Danielle.Conley@wilmerhale.com>; Der Marderosian, Lia <Lia. DerMarderosian@wilmerhale.com>; Gorelick, Jamie
<Jamie.Gorelick@wilmerhale.com>; Gunther, Jr., Robert J. <Robert.Gunther@wilmerhale.com>; Machen, Ronald C.

https://mail.google.com/mail/u/O?ik=678b50f6d7 &view=pt&search=all&permmsgid=msg-f%3A 166 1984 232117757813 &simpl=msg-f%3A16619842321...

2/3
— Case 1:20-cv-03178-LJL Documé3o-4" "FH#5/20/20 Page 4 of 4
<Ronald.Machen@wilmerhale.com>; McLucas, William <William.McLucas@wilmerhale.com>; Mitchell, Elizabeth
<Elizabeth. Mitchell@wilmerhale.com>; Pirozzolo, Lisa <Lisa.Pirozzolo@wilmerhale.com>; Selwyn, Mark
<Mark.Selwyn@wilmerhale.com>; Shapiro, Howard <Howard.Shapiro@wilmerhale.com>; Singer, Steven
<Steven.Singer@wilmerhale.com>; Steinberg, Don <Don.Steinberg@wilmerhale.com>
Subject: Termination

 

EXTERNAL SENDER

 

 

 

Michael: | have worked on the Thai language project for Toyota & Wilmer Hale since September 30, 2019. As |am
sure you know well, today, a few minutes after receiving your email response to my complaint about Hire Counsel's
work conditions & actions/inactions during the coronavirus, Hire Counsel immediately terminated my two Thai New York
colleagues & myself & told us to leave their office immediately & that the project had "effectively ended". They said |
would only be paid for today. Wilmer Hale had just asked for the Toyota project to continue until the end of May. This
was pure retaliation & | expect to be paid during this time. | have worked hard & honestly & this action is both illegal &
unbecoming of your reputable firm.

| will pursue all legal avenues against all persons involved. Your dismissal of my two Thai colleagues who were not
party to my whistleblower complaint was particularly unlawful, no doubt because | criticized the agency's poor
management. | expect your firm to pay me & to instruct Hire Counsel to pay me.

| am copying your management on this email.

Very truly yours,

Andrew Delaney

https://mail.google.com/mail/u/07ik=67 8b50f6d7 &view=pt&search=all&permmsgid=msg-f%3A1661984232117757813&simpl=msg-f%3A16619842321... 3/3
